 In the Matter of GLENN L. MARTIN COMPANY, EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCase No. 5-R-2910.-DecidedJuly 18, 1947Mr. SidneyJ. Barb an,for the Board.Messrs.George D. BonnebrakeandThomas F. Veach,of Cleveland,Ohio, for the Employer.Mr. Jerome Y. Sturm,of New York City,Mr.Claude W. Fairfield,of Baltimore,Md., andMr. William Damerow,ofWashington, D. C.,for the Petitioner.Mr. Benjamin C. Sigal,ofWashington, D. C., andMessrs.Ernest J.MoranandJohn Wheeler,of Baltimore,Md., for the Intervenor.Mr. Leonard J. Mandl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Balti-more, Maryland, on May 13, 14, and 17, 1947, before Earle K. Shawe,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.,Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERGlenn L. Martin Company, a Maryland corporation, is engaged inthe business of manufacturing aircraft and airplane parts.It main-tains at Middle River, Maryland, the largest, single aircraft plant inthe United States.During 1946, raw materials valued in excess of$1,000,000 were shipped to the Middle River plant from points outside'At thehearing,the Intervenor moved to dismiss the petition on the ground that thePetitioner had not shown that it represented a sufficient number of employees in the unitsought to entitle it to an election.The Searing officer reserved ruling on this motion forthe BoardInasmuch as we are satisfied administratively that the Petitioner has a sub-stantial shoeing of membership among the employees it seeks to represent,the motion ishereby denied.SeeMatter of 0. D. Jennings&Company,68 N. L R B 516.74 N. L. R.B. No. 103.546 GLENN L. MARTINCOMPANY547the State of Maryland. During the same period, airplanes and airplaneparts manufactured at this plant and valued at more than $1,000,000were shipped to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVED 2The Petitioner is a labor organization,claiming to represent em-ployees of the Employer.InternationalUnion,United Automobile,Aircraft and AgriculturalImplementWorkersof America,herein called the Intervenor, is alabor organization affiliated with the Congress of Industrial Organ-izations,claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer within the meaningof Section 9 (c) and Section :2 (6) and (7) of the Act.30IV.THE APPROPRIATE UNITWe find, in accord with the agreement of the parties, that all pro-duction, maintenance, cafeteria, and garage employees in the MiddleRiver plant of the Glenn L. Martin Company, including workingleaders, but excluding working supervisors, leaders, and supervisoryemployees above the rank of leaders, employees assigned to the officeand wearing office badges, plant or office clerical employees (but notshop timekeepers, stock chasers, and expeditors), plant-protectionemployees, plant and equipment engineers, accounting departmentemployees, marine department employees, timekeeping departmentemployees (but not departmental timekeepers who check time on thefloor), building and field engineers (but not laborers in said depart-11After the hearing, American Aircraft Workers, Inc., a labor organization claiming torepresent employees of the Employer, filed a request that it be placed on the ballot in anyelection directed by the Boaid in this proceeding.The request is hereby denied, becauseit has not shown that it represents a sufficient number of employees to warrant its beingplaced on the ballot.3 On October 18, 1943, pursuant to a Decision and Direction of Election (50 N L R B.412), the Intervenor was certified by the Board as the collective bargaining representativeof the employees involved herein.Subsequent thereto, the Intervenor entered into succes-sive yearly contracts with the Employer, the last of which was executed on March 11, 1946,and contained an automatic renewal provision.Neither the Intervenor nor the Employercontend that the contract constitutes a bar to this proceeding. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDment), tool design and tool engineering employees; purchase and pro-curenient department employees (but not raw stores, shipping andreceiving employees), engineering department employees, technicaland industrial engineers and labor control employees, personnel de-partment employees, executives' chauffeurs, sub-contracting depart-ment employees, employees engaged in airport operations (but notmechanics), first-aid, hospital and medical employees, technical lab-oratory and research employees, office production and planning em-ployees (but not employees who work on the plant floors), andindustrial relations department employees, and all or any other super-visory employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe contracts between the Petitioner and the Employer providedthat the names of laid-off employees be kept on a recall list.At thetime of the hearing this list consisted of employees who had beenlaid off during the first 4 months of 1947. The record shows that allthe employees on the list will be recalled to work by the Employerwhen tool and parts shortages are overcome and engineering changesare completed.Both the Petitioner and the Intervenor request that employees onthe recall list be permitted to vote in the election; the Employer doesnot oppose this request. Since it appears that the employees on therecall list have a substantial expectancy of reemployment we find.that they are eligible to vote in the election hereinafter directed.4DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Glenn L. Martin Company.Baltimore, Maryland, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Fifth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including4Matter ofServet, Inc.,65 N. L. R. B. 1067;Matterof Monnlain Ice and Fuel Coi poi a-tion,71 N L R. B 180.5Any participantin the election herein may,upon its prompt request to,and approvalthereof by,the RegionalDirector,have its name removed fromthe ballot. GLENN L. MARTIN COMPANY549employees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired.or reinstated prior to the date of the election, to determine whetherthey desire to be represented by International Association of Ma-chinists, or by International Union, United Automobile, Aircraftand Agricultural Implement Workers of America, C. I. 0., for thepurposes of collective bargaining, or by neither.MR. JOHN M. HOUSTON took no part in the consideration of thrabove Decision and Direction of Election.